Title: From George Washington to Alexander Spotswood, 14 September 1798
From: Washington, George
To: Spotswood, Alexander



Dear Sir,
Mount Vernon 14th Sep. 1798

Your letter of the 11 th came to my hands yesterday.
Two causes, indeed three, prevented my answering the first, after your return to New Post sooner; namely—debilitated health, occasioned by the fever, wch deprived me of 20 lbs. of the weight I had, when you & I were at my Mill Scales, & rendered writing irksome; the expectation of hearing from you again, relative to the Carpenter & Farmer, to whom you informed me, you had written; and the daily expectation of hearing from Rawlins, who had been informed that if he could forward satisfactory recommendations of his qualifications, to make a good Overseer, that he would be

employed by me in that character. These reasons must apologize for your not hearing from me sooner.
By the same Mail that brought me your letter of the 11th, Rawlins sent me satisfactory testimonials of his fitness for my purpose; of course I stand engaged to him; but I have yet one place certain—perhaps two, requiring Overseers; but not at the advanced wages your Overseer asks—viz. £50 &c.—These are my home house, which requires an active, stirring, and spirited man; but not an illtempered or severe one. The other, in which I have been in some doubt, is what I call Dogue run Farm (where the Octagon Barn & treading floor is). I could not well afford more than £40, & the usual allowance of Provisions for the latter; & £35 is the most I ever gave for the former, & seldom more than £30. A single man would suit the home house best, would be cheaper to me, and he himself would live much better, in as much as he would eat of the Provisions that went from my table with the Housekeeper & other hired People about it: on the other hand, a married man would be prefered for Dogue run.
The reason why I doubted about employing an Overseer at the latter Farm is, that as Union & Dogue run Farms are under one Overseer this year, & the latter conducted in a great measure by the foreman, I had some thoughts of entrusting it solely to him next year, under the direction of the Steward: but when I perceive but too clearly, that Negros are growing more & more insolent & difficult to govern, I am more inclined to incur the expence of an Overseer than to hazard the management, & peace of the place to a Negro; provided I can get a good Overseer on moderate terms: & why any of them should think of an increase of wages, when the produce by which they are to be paid is reduced to half price, & taxes to their Employers (wch they will not feel) are becoming very high, is to me inconceivable. For these causes I am lowering the wages of my Farm⟨s⟩.
I mention these things, to possess you of my ideas relative to these matters; but will add, notwithstanding, that I will keep one of the two places beforementioned open until you hear from Richard Rhodes, ⟨&⟩ learn his terms—if he will come to me at all. I think he would have a better opportunity of displaying his knowledge & skill as a farmer at Dogue Run (which is really a good Farm) than at the Mansion where there is nothing done by the hands that are kept there but jobbing, & running from one thing, &

from one place to another. and for overlooking this Farm, I would stretch the wages to £45 though I should hope to get him for £40. and if he declines coming altogether, or asks higher wages, I will, in that case, offer the same lay, for the same place, to your Overseer. But if Rhodes accepts, and your Overseer will come to the Mansion house for £40 (which is ten pounds more than I had intended) I will allow him that sum; which I am persuaded would be better & more profitable to him (if a single man, as I understood from you he was) than £50 at a seperate farm, where he would have to find himself many small, though expensive articles from which he would be exempt by eating at my second Table with the Housekeeper.
So much for your Overseer & Rhodes, I must add however, that both must decide immediately—Yea, or Nay—of which you will be so good as to inform me without delay as others are offering (said to be good) which I may also miss, the season getting late for valuable Overseers to be disengaged.
From the character you have received of Brookes (the Carpenter) I have no hesitation in requesting that he may be engaged immediately, and I did not care how soon he would come up: for as he is spoken of as a complete Joiner, I have work enough for him in that way before the time of the present Overlooker of my Carpenters expires; which will be about the first of November. I go, in this case, upon the supposition that Brookes is a single man. If on the contrary he is a married one, his wife cannot be brought here (altho’ he might come himself immediately) until my other Carpenter moves his family away, & the house in which they live, is given up. If he is single, he wd not live in that, but in one of the houses in my Yard, and eat, as beforementioned, with the Housekeeper & others.
You will oblige me very much by having all these matters adjusted as soon as possible, & by informing me of the result; that I may be placed upon a certainty, & conduct myself accordingly—As it will not be in my power to hold those, who offer here, in suspence more than a few days longer.
You forgot to leave me the names & grades of those Officers whose celebrity were known in the Revolutionary War; & by expecting it, I did not charge my memory with them, & have forgot the names of those you did mention.
I have had no return of my fever, and am recovering my flesh

fast—nearly a pound & half a day—at which rate if I should hold it for a twelve month, I shall be an overmatch for Major Willis.
We were very glad to hear that you got safe home in the extreme hot weather you travelled from hence. Mrs Washington, Nelly & Washington Custis are all well, & unite in best regards & wishes for yourself, Mrs Spotswood & the family, with Dear Sir Your Affecte & Obedt

Go: Washington


P.S. To insure this letter’s getting to you without any delay at the Post Office, I have requested Mr Parks to send it to you by Express.

